DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20, 22 & 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2021.
Examiner notes that claim 22 is withdrawn as it is in group 2, not just claims 20 & 26 as indicated in the reply to the restriction requirement.
Examiner’s Note
Regarding at least claims 3, 11, 13, 16, when a claim includes the phrase “and/or” (in this case “optionally”), prior art that satisfied only one element of the listed elements is considered to cover the entire claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 11r2 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 11, 13, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 11, 13, 16, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3, 6-8, 11, 13, 15-17, 19, 25, 27-28, 42, 45, 51 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (United States Patent Application Publication 2013036793).
As to claim 1, White teaches a particulate matter sensor system for sensing particulate matter in a fluid, the system comprising:
 	a substrate (Figures 8, element 800);
 	a cover disposed on the substrate, the cover defining at least a portion of a flow path through the microfluidic system (Figures 8, element 814, paragraph 0062);

 	a fluid circulation device disposed in the interior space between the cover and the substrate and configured to cause fluid to flow along the flow path through the microfluidic system (Figure 2A, element 108, paragraph 0022).
 	While White does not explicitly teach the particulate matter sensor comprising an integrated sensor device electrically connected to the substrate, White teaches electrical connections between components (paragraph 0022), and it would have been obvious to one of ordinary skill in the art at the time of filing to have connections between the claimed elements, in order to improve machine performance). 
As to claim 3, White teaches everything claimed, as applied above in claim 1, in addition a channel formed in the substrate defines a portion of the flow path through the microfluidic system (Figures 8, channel in element 800), optionally in which the channel is formed in a metallization layer of the substrate.
As to claim 6, White teaches everything claimed, as applied above in claim 1, in addition the cover is glued to the substrate (paragraph 0066).
As to claim 7, White teaches everything claimed, as applied above in claim 1, in addition the fluid circulation device comprises one or more of a pump, a fan, a heater, and an ultrasonic nozzle (Figure 1, air pump 108).
As to claim 8, White teaches everything claimed, as applied above in claim 1, in addition one or more of: a controller for the fluid circulation device, a flow sensor, a heater positioned to heat fluid in a portion of the flow path, a photodetector, and a light 
As to claim 11, White teaches everything claimed, as applied above in claim 1, in addition a filter disposed at an inlet into the fluid circulation device (paragraph 0030 teaches a filter in the air inlet), optionally, in which one or more of a controller for the fluid circulation device, electrical components for the fluid circulation device, and a microcontroller for the particulate matter sensor are disposed in a cavity between the filter and the fluid circulation device.
As to claim 13, White teaches everything claimed, as applied above in claim 1, in addition a size separation feature (paragraph 0030 teaches a filter to remove large particles, and Figures 7 teach separating large & small particles), optionally in which one or more of a controller for the fluid circulation device, electrical components for the fluid circulation device, and a microcontroller for the particulate matter sensor are disposed in a cavity between the filter and the fluid circulation device.
As to claim 15, White teaches everything claimed, as applied above in claim 1, in addition the substrate comprises a mount for the fluid circulation device, at least a portion of the flow path through the microfluidic system being defined in the mount (Figures 3-4).
As to claim 16, White teaches everything claimed, as applied above in claim 1, in addition the substrate comprises a base part defining a first portion of the particulate 
As to claim 17, White teaches everything claimed, as applied above in claim 16, in addition a channel formed in the base part defines a portion of the flow path through the particulate matter sensor (Figures 8).
As to claim 19, White teaches everything claimed, as applied above in claim 19, in addition the particulate matter sensor comprises an optical particulate matter sensor (paragraphs 0069-0070), and in which the base part and the cover each define at least a portion of one or more of a nozzle (Figure 7A, the narrowing of the air flow path functions as a nozzle), an aperture, and a light trap of the optical particulate matter sensor. While White does not explicitly teach its purpose as a nozzle, the function of narrowing a flow path and increasing velocity to a specific location (e.g. Figure 6) would have been obvious to one of ordinary skill in the art at the time of filing, in order to create a desired flow at a specific location.
As to claim 25, White teaches everything claimed, as applied above in claim 1, in addition the optical particulate matter sensor comprises a fluid flow conduit configured to induce a change in fluid pressure in the flow path through the microfluidic system (paragraph 0023 teaches a pressure gradient, and Figures 7A-B show a flow path that narrows then expands).
As to claim 27, White teaches a method of making a particulate matter sensor system, the method comprising:

 	disposing a fluid circulation device on the substrate (Figure 3 shows the monitor disposed on the fan, see exploded view Figure 4); and
 	positioning a cover on the substrate to define an interior space between the cover and the substrate, the particulate matter sensor and the fluid circulation device being contained within the interior space, the cover defining at least a portion of a flow path through the particulate matter sensor system (Figures 8 show disposing cover 814 on the sensor).
As to claim 28, the method would flow from the apparatus of claim 17. Examiner refers applicant to the progression in Figures 8.
As to claim 42, White teaches everything claimed, as applied above in claim 27, with the exception of determining a size for the cavity to dampen a fluid flow fluctuation induced by the fluid circulation device. However, it would have been obvious to one of ordinary skill in the art at the time of filing to determine the claimed size, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See 
As to claim 45, the method would flow from the apparatus of claim 1.
As to claim 51, the method would flow from the apparatus of claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kotsbak (United States Patent 10222333).
As to claim 2, White teaches everything claimed, as applied above in claim 1, with the exception of the substrate comprises a printed circuit board. However, it is known in the art as taught by Kotsbak. Kotsbak teaches the substrate comprises a printed circuit board (Figure 7). It would have been obvious to one of ordinary skill in the art at the time of filing to have the substrate comprises a printed circuit board, in order to improve machine performance.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over White, in further view of Chen et al (United States Patent Application Publication 20050170490).
As to claim 5, White teaches everything claimed, as applied above in claim 1, with the exception of the cover comprises a molded cover. However, it is known in the art as taught by Chen. Chen teaches the cover comprises a molded cover (Abstract). It would have been obvious to one of ordinary skill in the art at the time of filing to have the cover comprise a molded cover, in order to take advantage of the ease of customization available with molded plastic.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over White, further in view of Kotsbak and further in view of Okawa et al (United States Patent Application Publication 20130115728) 
As to claim 33, the method would flow from the apparatus of claim 27, with the exception of molding a base part to define a bottom portion of the particulate matter sensor. However, it is known in the art as taught by Okawa. Okawa teaches molding a base part to define a bottom portion of the particulate matter sensor (paragraph 0095). It would have been obvious to one of ordinary skill in the art at the time of filing to have 
 	White does not teach disposing the base part on a PCB to form the substrate. However, it is known in the art as taught by Kotsbak. Kotsbak teaches disposing the base part on a PCB to form the substrate (Figure 7). It would have been obvious to one of ordinary skill in the art at the time of filing to be disposing the base part on a PCB to form the substrate, in order to improve machine performance.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over White, further in view of Schembri (United States Patent Application Publication 20040087033) 
As to claim 44, White teaches everything claimed, as applied above in claim 27, with the exception of making multiple particulate matter sensor systems, comprising: disposing multiple particulate matter sensors on the substrate, including electrically connecting an integrated circuit device of each particulate matter sensor to the substrate, disposing multiple fluid circulation devices on the substrate, and positioning the cover on the substrate; and dicing the substrate to separate the multiple particulate matter sensor systems. However, it is known in the art as taught by Schembri. Schembri teaches making multiple particulate matter sensor systems (paragraph 0005, 1st sentence), comprising: disposing multiple particulate matter sensors on the substrate, including electrically connecting an integrated circuit device of each particulate matter sensor to the substrate, disposing multiple fluid circulation devices on the substrate, and positioning the cover on the substrate (paragraph 0005 and the teachings of White for claim 1, above); and dicing the substrate to separate the multiple particulate matter sensor systems (paragraph 0005, ‘substrate is cut into segments’). It would have been 
 	While Schembri does not teach positioning the cover to define multiple, distinct interior spaces, one particulate matter sensor and one fluid circulation device being contained within each interior space, Schembri teaches the concept of multiple detector systems using a unitary material that is later separated. MPEP 2145(III) indicates that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In this case it would have taken only ordinary engineering expedience to have a unitary cover, and it would have been obvious to one of ordinary skill in the art at the time of invention to use a single cover for multiple systems, in order to streamline construction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Shawn Decenzo/Primary Examiner, Art Unit 2877